Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1-18 and 20 are allowable over the prior art.  As to claims 1 and 10, the closest prior art of record is found in Misawa (JP 2001227109).  The prior art teaches a photovoltaic roof tile (Figure 10) and teaches features of the instant claims (as fully disclosed in the previous office action) but fails to disclose the features of the claims in conjunction with a configuration of plurality of solar cells wherein a first solar cell disposed at a first end of the photovoltaic roof tile and a second solar cell disposed at a second end of the roof tile opposite the first end and a connector disposed along an up-roof portion of the roof tile is configured to be accessible for connection with a corresponding connector from an up-roof direction when the tile is mounted and a wire bussing comprising a first lead electrically coupling the connector to the first solar cell and a second lead electrically coupling the connector to the second solar cell.  There is nothing in the prior art that would have motivated a skilled artisan to modify the configuration of Misawa to arrive at a configuration in which the cells are connected on opposing sides.  Claims 2-9, 11-18, and 20 depend from the parent claims, 1 and 10, and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726